Citation Nr: 0632745	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effect date prior to March 8, 2003 for 
a 100 percent disability rating for service-connected chronic 
obstructive pulmonary disease with bullous emphysema.  

2.  Entitlement to an effect date prior to March 8, 2003 for 
a grant of dependents education assistance benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1980 to May 1986.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the veteran's claim for an 
increased the rating for service-connected chronic 
obstructive pulmonary disease (COPD) with bullous emphysema, 
to the extent that it increased his rating from 60 to 100 
percent.  The RO assigned an effective date of March 8, 2003 
for the 100 percent rating.  The RO also granted a dependents 
education assistance benefits, with an effective date March 
8, 2003.  The veteran has appealed the issues of entitlement 
to earlier effective dates for the 100 percent rating, and 
dependents education assistance benefits.  

In August 2006, the veteran was afforded a videoconference 
hearing before Michael A. Herman, who is the Acting Veterans 
Law Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  On October 26, 2000, the RO received a claim of 
entitlement to an increased rating for service-connected COPD 
with bullous emphysema, and DEA benefits.

2.  In April 2003, the RO increased the rating for COPD with 
bullous emphysema from 60 to 100 percent; the RO assigned an 
effective date of March 8, 2003 for the 100 percent rating.  

3.  In April 2003, the RO granted a dependents education 
assistance benefits, with an effective date March 8, 2003.

4.  As of January 27, 2000, and no earlier, the veteran's 
service-connected COPD with bullous emphysema is shown to be 
productive of pulmonary function test results that included a 
forced expiratory volume in one second (FEV-1) of less than 
40 percent.  


CONCLUSIONS OF LAW

1.  As of January 27, 2000, and no earlier, the criteria for 
an effective date for a 100 percent rating for COPD with 
bullous emphysema have been met.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2) (2005).

2.  The criteria for an effective date of January 27, 2000, 
and no earlier, for the grant of DEA benefits, have been met.  
38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 
21.3021(a)(1), 21.3040(c), 21.3041 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - 100 Percent Rating

The veteran asserts that he is entitled to an effective date 
prior to March 8, 2003 for his 100 percent disability rating 
for service-connected chronic obstructive pulmonary disease 
with bullous emphysema.   A review of the transcript of the 
veteran's hearing, held in August 2006, shows that it was 
argued that the medical evidence dated as far back as 1987 
shows that the veteran had a very severe respiratory 
condition.  

In August 1986, the RO granted service connection for COPD 
with bullous emphysema.  The RO evaluated this disability as 
10 percent disabling.  The veteran filed a Notice of 
Disagreement (NOD) with the assigned rating in April 1987.  
Thereafter, by a rating action dated in July 1987, the RO 
increased the veteran's disability rating to 30 percent.  The 
RO indicated that the award of 30 percent represented a full 
grant of the benefits sought on appeal.  A July 1987 letter 
informed him of such and informed the veteran that his appeal 
would not be further considered unless he notified the RO of 
his continued desire to appeal his claim.  

The Board recognizes the fact that the RO did not issue the 
veteran a Statement of the Case responding to the April 1987 
NOD.  However, at the time the RO rendered it July 1987 
decision, VA rules provided that the RO could dispose of an 
appeal based on a partial grant of benefits (consider the NOD 
withdrawn) so long as the veteran was advised of such in a 
letter, and that the RO asked the veteran to respond if he 
felt otherwise.  See M21-1, Change 320, 18.20 (January 5, 
1982).  The RO's July 1987 letter clearly met this 
requirement.  As such, the April 1987 NOD was properly 
withdrawn.  The Board notes that such a finding is contrary 
to the United States Court of Appeals for Veterans Claims 
(Court) holding in AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(holding that, in a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded.").  However, there is no indication 
that the holding in AB was to be retroactively applied.

In February 1990, the RO increased the veteran's disability 
rating to 60 percent.  Here, the veteran was notified of the 
decision and of his appellate rights by letter, there was no 
appeal, and the RO's decisions became final.  See 38 U.S.C.A. 
§ 7105(c)(West 2002).  As the RO decision is final, it is 
binding, and may not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities.  38 C.F.R. § 3.104(a) (2006).  

On October 26, 2000, the RO received the veteran's claim for 
an increased rating for COPD with bullous emphysema.  


In June 2001, the RO denied the claim.  On September 4, 2001, 
a timely notice of disagreement was received.  See 38 C.F.R. 
§ 20.201 (2005).  On April 3, 2002, a statement of the case 
was issued on the issue of entitlement to an increased rating 
for COPD with bullous emphysema.  On April 19, 2002, a timely 
substantive appeal was received.  See 38 C.F.R. § 20.202 
(2005).  In April 2003, the RO increased the veteran's 
disability rating for COPD with bullous emphysema from 60 to 
100 percent.  The RO assigned an effective date of March 8, 
2003 for the 100 percent rating.  The veteran has appealed 
the issue of entitlement to an earlier effective date for the 
100 percent rating.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  The Board will 
therefore first determine the date of receipt of the 
veteran's claim.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2005).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2005).

In addition to an informal claim as defined above, there is 
another type of informal claim.  Specifically, a report of an 
examination or hospitalization will be accepted as an 
informal claim for benefits under existing law, if the report 
relates to a disability which may establish entitlement.  The 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.157(b)(1).  The Court has held that 38 C.F.R. § 3.157(b)(1) 
does not require the veteran to identify the report as a 
claim or to identify the benefits sought.  Servello v. 
Derwinski, 3 Vet. App. 196, 199 (2002).

In this case, in February 1990, the RO issued a final 
decision on an increased rating claim for COPD with bullous 
emphysema.  The veteran, as noted above, did not appeal this 
decision.  As such, an earlier effective dated based on this 
decision would be inappropriate.  See Rudd v. Nicholson, No. 
02-0300 (U.S. Vet. App. August 18, 2006).

On October 26, 2000, the RO received the veteran's written 
claim for an increased rating for his COPD with bullous 
emphysema.  There is no communication from the veteran that 
was received between the RO's final February 1990 decision 
and October 26, 2000 that may be construed as indicating 
intent to seek or apply for an increased rating for COPD with 
bullous emphysema, or that otherwise meets the criteria for 
an informal claim for an increased rating.  See 38 C.F.R. §§ 
3.1, 3.155, 3.157.  

Given the foregoing, the veteran may receive a 100 percent 
rating no earlier than October 26, 1999, provided that the 
relevant criteria are met.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.1(p), 3.400(o)(2).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's COPD with bullous emphysema has been rated 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6604.  Under DC 
6604, a 100 percent rating is warranted for COPD: FEV-1 less 
than 40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation, or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

A VA pulmonary function test (PFT), dated January 27, 2000, 
shows that the veteran's FEV-1 post-drug (after 
bronchodilation) was 31 percent of predicted.  

The Board finds that the criteria for a 100 percent effort 
are met as of January 27, 2000.  The VA pulmonary function 
test indicates that it took place on January 27, 2000, and 
this report shows that the criteria for a 100 percent rating 
are met under DC 6604.  Specifically, the report shows that 
the veteran's post bronchodilator FEV-1 was 31 percent of 
predicted.  Accordingly, the Board finds that, affording the 
veteran the benefit of all doubt, that the criteria for a 100 
percent rating under DC 6604 are met as of January 27, 2000.  

A rating of 100 percent is not warranted prior to January 27, 
2000.  As previously stated, the veteran's claim was received 
on October 26, 2000, and the evidence does not show that the 
criteria for a 100 percent rating under DC 6604 are met at 
any time in the year prior to receipt of his claim (i.e., 
October 26, 1999) (see 38 C.F.R. § 3.400(o)(2)) and January 
26, 2000.  

II.  Earlier Effect Date - Dependents Education Assistance 
Benefits

The veteran asserts that he is entitled to an effect date 
prior to March 8, 2003 for a grant of dependents education 
assistance (DEA) benefits.  

As previously stated, on October 26, 2000, the veteran filed 
his claim for an increased rating for his COPD with bullous 
emphysema; this claim included a claim for DEA.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).  

In an April 2003 rating action, the RO granted an effective 
date of March 8, 2003 for the veteran's dependents 
educational assistance (DEA).  

Under the provisions governing eligibility of children for 
educational assistance, eligibility turns on the date that 
the Secretary first finds that the parent from whom 
eligibility is derived has a service-connected total 
disability permanent in nature.  "First finds" is defined in 
the statute as the effective date of the rating or date of 
notification to the veteran from whom eligibility is derived 
establishing a service- connected total disability permanent 
in nature, whichever is more advantageous to the eligible 
person.  38 U.S.C.A. § 3512(a)(3) and (d) (West 2002); 38 
C.F.R. § 21.3041(d)(1) (2005).

The regulation governing DEA also states that no person is 
eligible for educational assistance that reached his or her 
26th birthday on or before the effective date of a finding of 
permanent total service-connected disability.  See 38 C.F.R. 
§ 21.3040(c).  In this case, the veteran has one child.  The 
child was reportedly born in May 1985 (a birth certificate is 
not of record).  See VA Forms 21-686c, dated in August 1992; 
received in June 1994.  

In Part I, the Board determined that the correct effective 
date for a 100 percent rating for COPD with bullous emphysema 
is January 27, 2000.  Thus, the same earlier effective date, 
January 27, 2000, is assigned for DEA eligibility under Title 
38, Chapter 35.  There is no statutory or regulatory 
provision that permits the assignment of an earlier effective 
date for DEA.


III.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

With regard to the claim for an earlier effective date for 
the grant of DEA, the Board notes that the present case 
involves Chapter 35 of Title 38 of the United States Code, 
and therefore the duty to notify and duty to assist 
provisions of the VCAA do not apply.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002); see also, 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

With regard to the claim for an earlier effective date for a 
100 percent rating for COPD with bullous emphysema, in a 
letter, dated in April 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With respect to the timing of the notice, the Board points 
out that the VCAA letter was sent after the rating decision 
on appeal.  However, any defect with respect to the timing of 
the VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the claim has been affected, 
as all evidence received has been considered by the RO.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim, as he 
has been afforded the opportunity to submit additional 
argument and evidence, which he has done, and he addressed 
the issue at a hearing before the Board in August 2006.  For 
these reasons, the timing of the VCAA notice was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
the Board in August 2006.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the veteran's claims files.  
The Board further notes that the veteran was afforded 
examinations in association with the underlying increased 
rating claim.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

As a final matter, the Board notes that the RO last issued a 
Supplemental Statement of the Case (SS)C) in February 2006.  
In August and September of 2006, the Board subsequently 
received additional argument from the veteran with attached 
medical evidence.  However, this medical evidence is 
duplicative of evidence that was in the claims files at the 
time of the February 2006 SSOC, and it has previously been 
reviewed by the agency of original jurisdiction.  The Board 
therefore finds that the claims may be adjudicated at this 
time without a remand.  See 38 C.F.R. § 20.1304(c) (2005).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An effective date of January 27, 2000, and no earlier, for a 
100 percent rating for COPD with bullous emphysema, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An effective date of January 27, 2000, and no earlier, for 
DEA benefits, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


